Citation Nr: 1705298	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  10-14 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as secondary to a left shoulder disability.

2.  Entitlement to service connection for neuropathy of the left upper extremity, to include as secondary to a left shoulder disability. 

3.  Entitlement to service connection for a left knee condition.

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for asthma and, if so, whether service connection for asthma is warranted.

5.  Whether there was clear and unmistakable error (CUE) in an August 1980 VA rating decision which denied service connection for a right knee disorder.

6.  Whether there was CUE in a VA rating decision dated May 2006 which denied service connection for a left shoulder disability.

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

8.  Evaluation of rotator cuff tendonitis of the left shoulder (non-dominant), currently evaluated as 10 percent disabling.

9.  Evaluation of torn lateral collateral ligament of the right knee, currently evaluated as 10 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Marine Corps from April 1978 to February 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for a cervical spine disability, claimed as secondary to a left shoulder disorder, and for neuropathy of the left upper extremity, to include as secondary to a left shoulder disorder; a May 2010 rating decision issued by the RO in Buffalo, New York, which denied service connection for a left knee disorder; a December 2011 rating decision of the Buffalo RO which declined to reopen a claim for entitlement to service connection for asthma, found that no revision was warranted in the VA rating decisions dated August 1980 and May 2006, respectively denying service connection for right knee and left shoulder disorders, and denied entitlement to a TDIU; and an October 2012 rating decision issued by the RO in Buffalo, which granted service connection for rotator cuff tendonitis of the left shoulder (non-dominant), and a torn lateral collateral ligament of the right knee, and evaluated each as 10 percent disabling.  Jurisdiction over all of the Veteran's claims has since been assumed by the Buffalo RO. 

In August 2010, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge at the RO in Buffalo.  A copy of the hearing transcript is associated with the record.

The Board remanded this matter for further development in June 2011; it now returns for further appellate review. 

Finally, the Board notes that the Veteran was most recently represented by Attorney David Huffman in this appeal.  See March 2014 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  In December 2015, the Veteran was informed that Attorney Huffman is no longer accredited to represent claimants in claims before VA, and that he could seek other representation or proceed without representation.  To date, the Veteran has not designated another individual or Veterans Service Organization as his representative.  Therefore, the Board recognizes the Veteran as proceeding pro se in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in Virtual VA reveals the documents therein are either duplicative of those contained in the VBMS or irrelevant to the claims on appeal.

The appeal is once again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.

REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

In its June 2011 remand, the Board instructed the AOJ to schedule an examination to determine whether the Veteran's cervical spine disability and neuropathy of the left upper extremity were caused by, or aggravated by, his service-connected right knee or left shoulder disability.  

In the resulting February 2013 VA examination report, the examiner concluded that the Veteran's disabilities were less likely than not due to, or the result of, his service connected knee and shoulder disabilities.  However, the examiner failed to address aggravation.  As a result, an addendum opinion concerning aggravation is necessary.  Id. at 270 (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that additional development is necessary, in order to ensure compliance with the Board's remand orders and to obtain a VA opinion which fully addresses the entirety of the Veteran's service connection claims. 

As for the remaining issues on appeal, the Veteran filed substantive appeals (VA Form 9) in both September 2011 and April 2014, in which he requested a hearing before the Board.  In accordance with 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Therefore, the Veteran should be scheduled for a hearing before the Board on the remaining matters. 

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the VA examiner who offered the etiological opinion in February 2013.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  If the February 2013 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to opine as to the following: 

a) Was the Veteran's cervical spine disability at least as likely as not (that is, a 50 percent or higher degree of probability) aggravated by his service-connected left shoulder disability?  If aggravation is found, the examiner should determine, if possible, to what extent the cervical spine disability was aggravated beyond its natural progression. 

b) Was the Veteran's neuropathy of the left upper extremity at least as likely as not (that is, a 50 percent or higher degree of probability) aggravated by his service-connected left shoulder disability?  If aggravation is found, the examiner should determine, if possible, to what extent the neuropathy of the left upper extremity was aggravated beyond its natural progression.

A complete rationale must be provided for all opinions and conclusions reached.

2.  Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge to address his claims on appeal. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).




